DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments of 3/15/2021
	The applicant’s arguments are based on the fact that Chin et al. (US 10,043,152) does not rely on MMS but other applications. The examiner understands these arguments but is not persuaded.

(1) MMS is only a communications protocol. It does not represent a fundamentally new way of solving the problem at hand.
Chin et al. solves the problem at hand in the same fundamental way as the applicant and the information communicated back and forth is parallel to that of the claims. The communications software is substitutable and Chin et al. even says “and/or other application” indicating that a different application can be used for the communication (i.e. the MMS application). 
(2) It does not seem proper to the examiner to allow the application over Chin et al. because different communications protocols are obvious substitutes for one another. For example, an electronic image of a return label could instead be emailed to the finder. This would not represent a new invention either.

(4) MMS was ubiquitous as a protocol at the time of the invention and would have been an obvious choice for an alternative communication protocol. It is an application that virtually all smartphone users have, and so it is an obvious choice for ease and convenience, so that the user does not need a new app. 
Again, the examiner does not rely on hindsight to teach employing MMS for this type of problem. The examiner relies on Lee for this secondary teaching.

Response to Arguments of 9/28/2020, Reiterated
	The examiner has carefully considered the applicant’s arguments but is not persuaded. The claims are little changed since the final rejection mailed 4/27/2020.

	The applicant argues whether MMS is more efficient and convenient than the web-based system of over Chin et al. (US 10,043,152). This is immaterial. The examiner argues and Lee (KR 20090116681) shows that MMS can equivalently used for communications in this circumstance.
	With MMS, a user can send an image of a product label of a found item and can similarly receive in response a return label to send the found item back to the owner.

	The matter of using MMS as the communication protocol is regarded by the examiner as a minor element. Nevertheless, the examiner has taken this limitation seriously and the examiner therefore employs a secondary reference, Lee (KR 20090116681). Lee performs a similar returns process, but with MMS as the communications protocol, thereby demonstrating that Chin et al.’s process can similarly happen over MMS instead of the web.
	This substitution of MMS for web communications is applicable for each stage of communication in Chin et al.’s processes.
	In Chin et al. the substance of the communications has already been shown: 
There are two different ways in Chin et al. that the finder can be assisted in returning an item to the sender:
(1) Send an empty, labeled and properly sized container to the finder with an address label of the owner attached. This is especially relevant to claims 9 and 11. See column 7, lines 20-30 of Chin et al. : “In another embodiment, the packaging system 124 may label an item packaging unit 170 of suitable size with an address associated with the owner.  The address may be embedded directly on the item packaging unit 170 or on a packaging label that may be affixed to the item packaging unit 170.” See also figure 3, at the final step.
(2) Alternatively, an electronic version of only a return label may be sent to the finder as per column 14, lines 29+: “For example, a user may download and/or print an address label through the item protection application 160 and/or other application capable of interacting with the packaging system 124.” While this is not an MMS message per se, Chin et al. leaves open this open in the language “and/or other application…” This embodiment of sending just an electronic representation of the return label electronically to the finder is particularly relevant to claims 6 and 10. 

	Those two different return processes in Chin et al., above, can be executed using different communications protocols, equivalently, as Lee demonstrates.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (US 10,043,152) in view of Lee (KR 20090116681).

Chin et al. teaches (see entire document including notably figure 3):
An item has a ‘finder’ code on it
When an item is lost, a finder scans the code with their mobile phone
The scan results are sent to a central identification system (column 13, lines 28+): “the item protection application 160 transmits the scanned unique identifier code 139 to the user identification system 118 for identification.”
See column 3. The item identifier leads to the lookup of the item (implicitly making the item a found item) and thereby the owner is looked up. Necessary and implicit in this is that the lookup is through a database.
There are two different ways in Chin et al. that the finder can be assisted in returning an item to the sender:
(1) Send an empty, labeled and properly sized container to the finder with an address label of the owner attached. This is especially relevant to claims 9 and 
(2) Alternatively, an electronic version of only a return label may be sent to the finder as per column 14, lines 29+: “For example, a user may download and/or print an address label through the item protection application 160 and/or other application capable of interacting with the packaging system 124.” While this is not an MMS message per se, Chin et al. leaves open this open in the language “and/or other application…” This embodiment of sending just an electronic representation of the return label electronically to the finder is particularly relevant to claims 6 and 10. 
As for links to a website with further information, several of Chin et al.’s screenshots show this. Further, Amazon (assignee of Chin et al.) is, generally speaking, a website and would certainly present information in this way to a finder.

The primary difference between Chin et al. and the claims is that the finder in Chin et al. doesn’t notify the central registration system by MMS message but through a website.

Lee teaches (from machine translation):
apply the MMS function by shooting with a mobile phone camera, which is one of the simplest commercially available methods, and other methods can be applied without any restriction. The tag image file transmitted by the acquirer 30 through step (b) extracts the contact information of the original owner 20 through the MMS / E-mail receiving module and the tag image recognizing module included in the service management system, Extracts the information of the acquirer 30 from the MMS / E-mail sender information.”

MMS stands for Multimedia Messaging Service, which is an offshoot of text messaging (SMS) on mobile phones that enables one to send multimedia using an interface similar to text messages.

Lee is saying that the finder can use MMS to capture the code on a found item and send it to the central service management system. This is confirmed in the figure, where the finder 30 sends an MMS message to the service management system 10 (see step c) which then can notify the owner 20 in a multiplicity of ways and facilitate the completion of the transaction.

The examiner maintains that Lee shows that the network communications of Chin relating to a found object could happen alternatively and equivalently by MMS (with a motivation that some users are more likely to use MMS than email or web system).

The motivation for the finder to use MMS (as per Lee’s teachings) to notify the system of a found item rather than through a website (Chin et al.) is that MMS may be faster and more . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392.  The examiner can normally be reached on Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL A HESS/Primary Examiner, Art Unit 2876